DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on December 29, 2021 in which claims 1 and 3-21 are presented for examination; of which claims 1, 3, 7, 8, 10-13, 17, 19, and 20 were amended; claim 21 was newly added; and claim 2 was canceled. 
Allowable Subject Matter
Claims 1 and 3-21 now renumbered 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to techniques for providing social network collections or “guides” via a social networking system and/or service. Particularly to a collection that is a curation of one or more persistent and publicly accessible content posts by a user account and a descriptor of the curation provided by the user account. The closest prior art of record, Kanter US Patent 9,514,331, disclose similar methodology. However, the closest prior art of record, Kanter US Patent 9,514,331, failed to show “receiving, from one or more user accounts associated with a social networking system, multiple content posts to be shared on the social networking system, the multiple content posts being persistent and publicly accessible; sharing the multiple content posts with a first group of user accounts associated with the social networking system; receiving, from a first user account of the one or more user accounts, a request to create a collection of one or more content posts of the multiple content posts that were previously shared via the social networking system, wherein at least one content post of the one or more content posts of the collection is received from a second user account of the one or more user accounts that is different from the first user account, and wherein the request comprises a descriptor associated with the collection; generating the collection of the one or more content posts including the descriptor; and providing the collection of the one or more content posts and the descriptor to a second group of user accounts associated with the social networking system.” These claimed features being present in the independent claims 1, 13, 17 and in conjunction with all the other claimed limitations render claims 1, 13 and 17 allowable over the prior art of record.

As per claims 4-12, 14-16 and 18-21, these claims are at least allowable for their dependencies on the allowable claims 1, 13 and 17. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 8, 2022